DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2014/0273270 A1) in view of Koren et al. (U.S. 6,107,045), Blatt et al. (U.S. 7,476,548), Hu et al. (WO 2015/070712 A1), and Fischer-Colbrie et al. (U.S. 2006/0024722).
Wang et al. teach a lateral flow analyte testing system (abstract, [0011]) including one or more test strips (30A, 30B in Fig. 3; 130A, 130B in Fig. 4), thereby reading on first and second lateral flow test strips (see [0029] and Figs. 3-4). The system further includes a sample well “S” [0012], [0015], [0027] that is interconnected with the test strips (see Fig. 4), thereby reading on a dosing area as claimed. Wang et al. further teach a blood collector 70 (i.e., collector for collecting a sample) that is coupled to a sampler body 80 that contains a solution, such that the blood mixes with the solution to form a diluted blood sample which is then placed into the sample well “S”/ dosing area ([0026]-[0027], Figs. 2A-2B). The sampler body 80 thereby reads on the instantly recited “first mixer”. Wang et al. teaches that their devices may be used to measure the concentration of one or more target analytes ([0001], [0008], [0013], claim 1).
Wang et al. further teach that the test strips in their device include a first zone 1, a second zone 2, and a third zone 3. The first zone 1 has colored microparticles, which are configured and adapted to mix with the diluted fluid sample as the fluid sample travels in direction x (i.e., configured to migrate along the test strip; see especially at [0029] and Fig. 3A; and also at [0030], [0032]). Wang therefore teach conjugate and capture reagents in separate rectangular zones of an elongated test strip, thereby reading on “stripes” when this terminology is given its broadest reasonable interpretation.
Wang et al. further teach that their device may be used to perform an assay format that is competitive a.k.a. inhibitive [0029]. The colored microparticles (in the first zone) can be configured to bind with particular substances in the blood [0029]-[0030].

Furthermore, Wang et al. does not specifically teach that the first lateral flow test strip includes a first stripe of colored particles coated with anti Apo A-1 antibody and a second stripe of Apo A antigen or that the second lateral flow test strip includes a first stripe of colored particles coated with anti Apo B-100 antibody and a second stripe of Apo B-100 antigen.
Additionally, Wang et al. while teaching first and second lateral flow test strips, does not specifically teach that these are made up of conjugate, nitrocellulose and nylon membranes.
Lastly, Wang et al. teaches that the sampler body (mixer) contains a “solution” that is mixed with blood to form a diluted blood sample, but does not specifically teach that the solution includes buffers (the reference does not specify the ingredients of the “solution”).
Koren et al. teach antibodies for determining the concentrations of lipoproteins such as HDL and LDL, which are spherical particles (i.e., LDL-P and HDL-P; see abstract; col. 1, lines 1-28; col. 3, lines 12-26; col. 4, lines 52-61). 
Koren et al. further teach the clinical importance of measuring HDL and LDL as predictors of coronary heart disease (col. 2, line 20 to col. 7, line 45).
Furthermore, Koren et al. teach using antibodies directed against Apo B-100 in order to detect LDL particles (col. 1, lines 40-42; col. 12, line 44 to col. 13, line 24; col. 19, lines 1-5; Examples 2 and 7) as well as antibodies directed against Apo A-I in order to detect HDL (col. 13, lines 35-42; col. 14, lines 36-49; col. 19, lines 1-5; Example 8).
Blatt et al. also relates to lateral flow test strips for performing immunoassays. The reference teaches a competitive inhibition-type configuration, in which the proximal end of the 
Blatt et al. further teach that the second zone 16 is separate and distinct from the first zone 14, and is located some distance toward the distal end 13 of the bibulous strip, and can be the same or different from the bibulous material of the first zone 14. The second zone 16 includes a bibulous material containing a stripe of non-diffusively immobilized antigen capable of being bound by the particle-linked antibody (ibid; see antigen stripe as shown in Fig. 12).
In this inhibition assay format, application of fluid sample reconstitutes the particle-antibody conjugate, which then migrates laterally through the lateral flow test strip where it becomes bound to the immobilized antigen (i.e., “configured to migrate along the lateral flow test strip”; see, e.g., Blatt et al. at col. 17, lines 41-63; Fig. 15). It is noted that Wang et al. also teach such migration of particle-linked antibodies through the test strip.
Additionally, Blatt et al. also teach that the non-diffusively immobilized antigen can be attached for example to suitable membranes including nylon membranes (col. 16, lines 59-65).
Hu et al., similar to Wang et al., also teaches a multi-test strip device in which sample may be introduced to the device using a separate part (“sample collector”) that first mixes/ blends the sample with buffer solution prior to introducing the sample onto the test strip device for detection (see, e.g., pages 1-2, 19-21 and 23, Fig. 7). Hu et al. teach that buffer solution is 
While Hu et al. do not specify “buffers” plural, Fischer-Colbrie et al. discuss sample treatment steps that may be performed before subjecting the sample to a solid phase binding assay [0961]. Fischer-Colbrie et al. in particular suggest “addition of one or more buffers or reagents to modify ambient conditions such as pH or ionic strength”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt Wang’s multi-test strip system for detecting one or more analytes so as to detect LDL-P and HDL-P as known analytes of clinical importance in order to predict coronary heart disease (as taught by Koren et al.). One skilled in the art would have had a reasonable expectation of success as Wang taught their device for detecting analytes generally and Koren et al. taught that LDL-P and HDL-P can be successfully measured using solid phase immunoassays, which also describes the lateral flow system of Wang.
Accordingly, the ordinary artisan would have found it obvious to employ one test strip for detecting HDL-P and the other test strip for detecting LDL-P in order to detect both of these analytes of recognized clinical importance simultaneously on a single device and using a single sample source.
With respect to the recitation that the first test strip includes a first stripe of particles coated with an Apo-A1 antibody and a second stripe of Apo A antigen, and the second test strip includes a first stripe of particles coated with Apo B-100 antibody and a second stripe of Apo B-100 antibody, as discussed above, Wang et al. do teach that the test strips in their device include a first zone 1, a second zone 2, and a third zone 3. The first zone 1 has colored microparticles, 
Additionally, Wang et al. further teach that their device may be used to perform an assay format that is competitive a.k.a. inhibitive [0029]. The colored microparticles (in the first zone) can be configured to bind with particular substances in the blood [0029]-[0030]. However, Wang et al. do not describe in detail the competitive format.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at these features by applying the known competitive inhibition assay format suggested by Wang, and as described in further detail by Blatt et al., in order to detect the analytes LDL-P and HDL-P using the multi-test strip system of Wang et al. In particular, Blatt et al. detail how this assay format employs a first zone of particle-linked antibody capable of binding sample antigen and a second zone having immobilized antigen, where the particle-linked antibody is configured to migrate along the lateral flow test strip as claimed. 
When taken together with the teachings of Koren et al. who teach using antibodies directed against Apo B-100 in order to detect LDL particles (col. 1, lines 40-42; col. 12, line 44 to col. 13, line 24; col. 19, lines 1-5; Examples 2 and 7) as well as antibodies directed against Apo A-I in order to detect HDL (col. 13, lines 35-42; col. 14, lines 36-49; col. 19, lines 1-5; Example 8), it would have been obvious to adapt the system of Wang to the detection of HDL-P and LDL-P by providing particles coated with anti Apo A-1 antibody and anti Apo B-100 antibody as claimed in order to accord with the competitive assay format detailed by Blatt which is taught to be useful in successfully detecting analytes of interest.

Put another way, Koren teaches the utility of antibodies directed against Apo A-I and Apo B-100 in order to detect HDL and LDL, respectively, which were antigens of known clinical importance, and it would have been obvious to adapt the system of Wang for detection of these analytes using the well-known assay format as detailed by Blatt (and as also mentioned by Wang). As above, one skilled in the art would have been motivated to do this in order to detect these analytes of recognized clinical importance for prediction of heart disease using the known competitive inhibition assay format.
When adapting the system of Wang to the detection of HDL-P and LDL-P in order to predict heart disease as above, it would have been further obvious to provide a second zone of immobilized antigen on the test strips (in this case, immobilized HDL-P and LDL-P antigens) in order to accord with the competitive assay format detailed by Blatt which is taught to be useful in successfully detecting analytes of interest.
It would have been further obvious to select nylon membrane as a known material for fabricating test strips, particularly for covalent attachment of antigen (as taught by Blatt et al.). Accordingly, it would have been obvious to arrive at stripes of Apo A antigens and Apo B-100 
In summary, when adapting the system of Wang, Hu, and Koren to the detection of LDL-P and HDL-P in order to predict heart disease as above, it would have been obvious to arrive at the claimed invention by applying the known technique of Blatt of detecting analytes through the competitive inhibition assay format, which involves using particle-linked antibodies to the antigen of interest together with immobilized antigen.
One skilled in the art would have had a reasonable expectation of success as Wang already indicates that their device may be used to perform competitive format assays.
With respect to the recitation of a mixer including buffers, it would have been obvious to include buffers in the solution contained in the mixer (sampler body 80) of Wang et al. in order to achieve the same purpose, namely to effect dilution of the sample, as well as to reduce viscosity and consistency of the samples, thus guaranteeing smooth analysis and detection effectiveness (as taught by Hu et al.). In particular, although Wang does not specify the ingredients used in their “solution” for mixing with sample, Hu et al. teach that buffer solution is added to samples so as to reduce viscosity and consistency of the samples, thus guaranteeing smooth analysis and detection effectiveness, and Fischer-Colbrie et al. teaches that one may use one or more buffers to treat samples prior to performing solid phase binding assays (which also describes the purpose of the Wang and Hu devices). Accordingly, one skilled in the art would have found it obvious to apply this known technique of including one or more buffers in the sampler body/ mixer in order to achieve the same purpose of diluting the sample prior to testing, as in Wang and Hu, as well as to guarantee smooth analysis and detection effectiveness when detecting LDL-P and HDL-P.

However, Wang et al. does not specifically teach that their test strips may include all three of conjugate, nitrocellulose, and nylon membranes. Wang et al. while fairly teaching a conjugate membrane, does not teach any particular materials nor both nitrocellulose and nylon in addition to the conjugate membrane.
However, Blatt et al. (discussed above) also features a test strip made up of multiple zones, in this case a “first zone” 14 containing diffusively immobilized, particle linked antibody capable of binding antigen (see, e.g., col. 13, lines 5-17), thereby also reading on a conjugate membrane. 
Blatt et al. also instructs that second zone 16 is separate and distinct from the first zone 14, and can be the same or different from the bibulous material of the first zone 14 (col. 13, lines 5-17).
Blatt et al. also teach both nitrocellulose and nylon membranes as suitable materials for fabricating test strips (col. 16, lines 59-65).
As discussed above with respect to independent claims 1 and 13, it would have been obvious to select nylon membrane, as taught by Blatt et al. as a material known to be suitable for immobilizing antigens on test strips.

With respect to claims 5 and 17, Wang et al. further teach that their lateral flow testing device is an optical device (abstract, [0012]-[0015]), where the multiple test strips are contained in a single cartridge that is designed to be inserted into a meter [0047]. 

Response to Arguments
Applicant’s arguments filed 2/25/2021 have been fully considered. 
With respect to the § 103 rejections, Applicant argues that claim 1 has been amended to recite the use of a conjugate membrane (examiner understands Applicant to mean here that the claim is amended to recite a conjugate membrane, and not use thereof, since the claims are directed to a system rather than a process). Applicant argues that while Blatt does teach a first zone, this is not composed of a different material that could be considered a conjugate member (presumably, conjugate membrane).
This is not found persuasive because initially, the claims do not require that the conjugate membrane is a different material, i.e. is not nitrocellulose or nylon. The conjugate membrane as broadly recited could be any material. 

And in this case, Blatt et al. explicitly teach that “The bibulous material of the second zone 16 can be the same or different from the bibulous material of the first zone 14” (emphasis added). As noted above, the first zone 14 of Blatt contains particle linked antibody, i.e. conjugate, thus constituting a “conjugate membrane” as claimed.
Applicant argues that a conjugate membrane and a nitrocellulose membrane have quite different characteristics. Applicant argues that a conjugate membrane “usually provides for ready and rapid flow” as compared to “more tortured” flow. However, Applicant does not point out where such limitations are recited in the rejected claims. 
All that is required by the claims is a conjugate membrane, of no specific material or particular flow characteristics. This claim terminology is not specifically defined in the application in any particular way, and may be reasonably interpreted as a membrane suitable for the intended purpose of containing or receiving a conjugate.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., conjugate membrane providing rapid flow) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For all of these reasons, the arguments are not persuasive of error.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


	
/CHRISTINE FOSTER/Primary Examiner, Art Unit 1699